AMENDMENT TO INVESTMENT SUB-ADVISORY AGREEMENT THIS AMENDMENT (“Amendment”) is made as of the 27th day of March, 2009 by and among Old Mutual Capital, Inc. (the “Adviser”), Thompson Siegel & Walmsley, LLC (formerly known as Thompson Siegel & Walmsley, Inc.) (the “Sub-Adviser”), and Old Mutual Funds II (formerly known as Old Mutual Advisor Funds II), a Delaware statutory trust (the “Trust”) to the Investment Sub-Advisory Agreement dated the 19th day of April, 2006 by and between the Adviser, Sub-Adviser, and Trust (“Sub-Advisory Agreement”). The parties desire to amend the compensation paid under the Sub-Advisory Agreement effective following the close of business on March 27, 2009 (the “Effective Time”).Accordingly, immediately following the Effective Time, Schedule A of the Sub-Advisory Agreement is deleted in its entirety and replaced with amended Schedule A, attached hereto. This Amendment may be executed in two or more counterparts, each of which shall be deemed to be an original, and all of which together shall constitute one and the same instrument. Except as expressly amended and provided herein, all of the terms, conditions and provisions of the Sub-Advisory Agreement shall continue in full force and effect. This Amendment has been executed as of the date set forth above by a duly authorized officer of each party. OLD MUTUAL CAPITAL, INC. OLD MUTUAL FUNDS II By:/s/ Mark E. Black By:/s/ Robert T. Kelly Name:Mark E. Black Name:Robert T. Kelly Title:Chief Financial Officer Title:Treasurer THOMPSON SIEGEL & WALMSLEY, LLC By:/s/ Lawrence E. Gibson Name:Lawrence E. Gibson Title:Co-CEO SCHEDULE A
